Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered January 2, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the contention of the defendant, the admission *731of his arrest photograph along with the testimony of the undercover officer that the photograph depicted the defendant wearing the same red hooded jacket that he wore when he sold the drugs to the officer did not constitute improper bolstering of the officer’s identification testimony. The photograph was admissable to establish the defendant’s appearance at the time of the arrest (see, People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Santana, 162 AD2d 191; People v Rios, 156 AD2d 397; People v Peters, 135 AD2d 841).
Further, we find that the prosecutor’s summation remarks generally constituted a fair response to the defendant’s theory of defense (see, People v Arce, 42 NY2d 179). Any improper remarks do not warrant a reversal of the defendant’s conviction (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.